

 
PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
September 30, 2006, by and among Emerge Capital Corp., a Delaware
corporation (the “Purchaser”), Kipling Holdings, Inc., a Delaware corporation
(the “Company”) and Timothy J. Connolly, an individual and the holder of one
hundred percent (100%) of the capital stock of the Company (the “Selling
Shareholder”).
 
RECITALS:
 
WHEREAS, the Selling Shareholder owns one hundred percent (100%) of the total
issued and outstanding capital stock of the Company, which such issued and
outstanding capital stock consists of One Million (1,000,000) shares of common
stock (“Common Stock”), par value $0.001 per share (the Selling Shareholder’s
Common Stock being sold pursuant to the terms and conditions herein are referred
to as the “Shares”); and
 
 
WHEREAS, as of the date of this Agreement, the Selling Shareholder beneficially
owns 82,279 shares of the Purchaser’s Series B preferred stock, par value $0.01
per share (the “Emerge Series B Preferred”), of which 69,935 shares are held
directly by the Selling Shareholder, 12,344 shares are held by the Selling
Shareholder’s spouse (together with the Selling Shareholder, the “Emerge
Shareholders”) and One Hundred Thousand (100,000) shares of Emerge Series B
Preferred are currently issued and outstanding; and
 
WHEREAS, collectively, all of the shares of Emerge Series B Preferred are
convertible, at the option of the holders of a majority of the shares of Emerge
Series B Preferred at any time after the date of issuance of such shares into
ninety-five percent (95%) of the outstanding capital stock of the Purchaser as
of August 31, 2005, calculated on a fully diluted basis and after giving effect
to such conversion (the “Existing Anti-Dilution Rights”); and
 
WHEREAS, the Selling Shareholder desires to sell to the Purchaser, and the
Purchaser desires to purchase from the Selling Shareholder, the Shares in
exchange for (a) the Purchaser’s assumption of all of the liabilities of the
Company, (b) the Purchaser expanding the Existing Anti-Dilution Rights in favor
of the Selling Shareholder and (c) a nominal cash amount equal to the direct
costs incurred by the Selling Shareholder in connection with this Agreement, on
the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual agreements, covenants and
premises set forth herein for certain other good and valuable consideration, the
receipt and adequacy which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


AGREEMENT:


1.
STOCK PURCHASE, PURCHASE PRICE AND RELATED TRANSACTIONS.

 
1.1. Purchase Price and Sale. The Purchaser shall acquire from the Selling
Shareholder, and the Selling Shareholder shall sell to the Purchaser, the
Shares, which such Shares equal one hundred percent (100%) of the total issued
and outstanding capital stock of the Company in exchange for the following
consideration (collectively, the “Purchase Price”): (a) the Purchaser’s
assumption of all of the liabilities of the Company, including, without
limitation, those certain obligations of the Company under the Transaction
Documents set forth in Item 3.2 of the Disclosure Schedule attached hereto
(collectively, the “Liabilities”), (b) those certain Additional Anti-Dilution
Rights set forth in Section 1.2 herein below and (c) all legal and other costs
and expenses incurred by the Selling Shareholder in connection with this
Agreement and the transactions contemplated hereby.
 

--------------------------------------------------------------------------------


1.2. Additional Anti-Dilution Rights. As partial consideration for the
acquisition by the Purchaser of all of the outstanding capital stock of the
Company in accordance with Section 1.1(b) above, within five (5) business days
following the Closing Date (as defined below), the Selling Shareholder shall
relinquish all Existing Anti-Dilution Rights by delivering to the Purchaser
those shares of Emerge Series B Preferred held by the Emerge Shareholders and,
in exchange therefore, the Purchaser shall issue and deliver to the Emerge
Shareholders, in the denominations set forth opposite each Emerge Shareholder’s
name on Schedule A attached hereto, shares of its convertible Series D preferred
stock, par value $0.01 per share (the “Emerge Series D Preferred”). The Emerge
Series D Preferred shares will have substantially the same powers, designations,
preferences and relative, participating, optional and other special rights as
the Emerge Series B Preferred except that holders of Emerge Series D Preferred
will receive those additional anti-dilution rights (the “Additional
Anti-Dilution Rights”) set forth in Section 4 of that certain Certificate of
Designation of Emerge Series D Preferred Stock (the “Certificate of
Designation”) in the form attached hereto as Exhibit A. Upon the satisfaction of
those obligations set forth in Section 1.4.4 (a) and (b) herein the Emerge
Series B Preferred shall be cancelled and be of no further force or effect.
 
1.3. Termination of Additional Anti-Dilution Rights. The Additional
Anti-Dilution Rights shall terminate in accordance with the terms and conditions
set forth in the Certificate of Designation.
 
1.4. Closing and Closing Date. 
 
1.4.1. The closing shall occur simultaneously with the execution of this
Agreement (the “Closing”). The date of Closing is referred to herein as the
“Closing Date”.
 
1.4.2. At the Closing: (a) the Selling Shareholder shall deliver to the
Purchaser all original stock certificates representing the Shares, together with
stock powers duly executed in blank and (b) the Company shall become a one
hundred percent (100%) wholly-owned subsidiary of the Purchaser.
 
1.4.3. Within five (5) days following the execution of this Agreement: (a) the
Purchaser shall file with the Secretary of State of the State of Delaware the
Certificate of Designation and receive confirmation from the State of the
effectiveness of such Certificate of Designation.
 
1.4.4. Within two (2) business days following the date upon which the Purchaser
receives confirmation from the State of Delaware of the effectiveness of the
Certificate of Designation: (a) the Purchaser shall deliver to the Selling
Shareholder original stock certificates representing the Emerge Series D
Preferred in the denominations set forth opposite each Emerge Shareholder’s name
on Schedule A attached hereto and (b) the Selling Shareholder shall deliver to
the Purchaser all original stock certificates representing the Emerge Series B
Preferred for cancellation in accordance with Section 1.2 above.
 
2

--------------------------------------------------------------------------------


2.
ADDITIONAL AGREEMENTS.

 
2.1. Access and Inspection. The Selling Shareholder has allowed the Purchaser
and its authorized representatives full access to all of the properties, books,
contracts, commitments and records of the Company, including, without
limitation, the Transaction Documents set forth in Item 3.2 of the Disclosure
Schedule attached hereto, for the purpose of making such investigations as the
Purchaser has reasonably requested in connection with the transactions
contemplated hereby.
 
2.2. Confidential Treatment of Information. From and after the date hereof, the
parties hereto shall and shall cause their representatives to hold in confidence
this Agreement (including the Schedules hereto), all matters relating hereto and
all data and information obtained with respect to the other parties or their
business, except such data or information as is published or is a matter of
public record, or as compelled by legal process.
 
2.3. Public Announcements. The parties will consult with each other before
issuing any press releases or otherwise making any public statement with respect
to this Agreement or any of the transactions contemplated hereby and no party
will issue any such press release or make any such public statement without the
prior written consent of the other parties, except as may be required by law or
by the rules and regulations of any governmental authority or securities
exchange.
 
2.4. Additional Documents. The parties hereto shall deliver any and all other
instruments or documents required to be delivered pursuant to, or necessary or
proper in order to give effect to, the provisions of this Agreement, including,
without limitation, all necessary stock powers and such other instruments of
transfer as may be necessary or desirable to transfer ownership of the shares to
the Purchaser and to consummate the transactions contemplated by this Agreement.
 
3.
REPRESENTATIONS, COVENANTS AND WARRANTIES OF SELLING SHAREHOLDER AND THE
COMPANY.

 
To further induce the Purchaser to enter into this Agreement and to consummate
the transactions contemplated hereby, the Selling Shareholder and the Company
each hereby jointly and severally represent and warrant to and covenant with the
Purchaser as follows:
 
3.1. Organization and Qualification; Absence of Subsidiaries. The Company is a
corporation duly organized and validly existing and in good standing under the
laws of the State of Delaware and has the requisite power and authority to own,
lease and operate its properties and to carry on its business as it is currently
being conducted. the Company is duly qualified or licensed and is in good
standing, in each jurisdiction where the character of the properties owned,
leased or operated by it or the nature of its business makes such qualification
or licensing necessary, except for such failures to be so qualified or licensed
and in good standing that would not, individually or in the aggregate, have a
material adverse effect on the business, properties, assets, financial
condition, prospects or future business of the Company. the Company does not
have any subsidiaries nor an equity interest in any partnerships or joint
venture arrangements or other business entity.
 
3

--------------------------------------------------------------------------------


3.2. Shares; Capitalization. The authorized capital stock of the Company
consists of (a) Two Million (2,000,000) shares of Common Stock, par value $0.001
per share, of which One Million (1,000,000) shares are issued and outstanding
and Five Hundred Thousand (500,000) shares are held in escrow pursuant to that
certain Escrow Shares Escrow Agreement, date December 2, 2005 by and among the
Company, Highgate House Funds, Ltd. and Gottbetter & Partners, LLP and (b) One
Hundred Thousand (100,000) shares of Series A preferred stock, par value $0.001
per share, of which zero (0) shares are issued and outstanding. Zero (0) shares
are held in the Company’s treasury. All Shares of Common Stock are owned of
record, legally and beneficially by the Selling Shareholder. The Shares are free
and clear of any and all security interests, encumbrances, and rights of any
kind or nature whatsoever (collectively, “Encumbrances”), and upon delivery of
the Shares hereunder, the Purchaser will acquire title thereto, free and clear
of any and all Encumbrances. Other than voting rights, redemption rights and
such other rights conferred by the Company’s charter documents, by applicable
Delaware statutes and as disclosed in Item 3.2 of the Disclosure Schedule
attached hereto, there exist no Securities Rights (as defined herein) with
respect to the Company’s Common Stock. All rights and powers to vote the Shares
are held exclusively by the Selling Shareholder. All of the Shares are validly
issued, fully paid and nonassessable, were not issued in violation of the terms
of any agreement or other understanding, and were issued in compliance with all
applicable federal and state securities or “blue sky” laws and regulations. The
certificates representing the Shares to be delivered to the Purchaser at the
Closing are, and the signatures and endorsements thereof or stock powers
relating thereto will be, valid and genuine. For the purposes of this section,
“Securities Rights” means, with respect to the Company’s Common Stock (whether
issued or unissued), any other securities convertible into or exchangeable for
shares of Common Stock, and includes all written or unwritten contractual rights
relating to the issuance, sale, assignment, transfer, purchase, redemption,
conversion, exchange, registration or voting of the Common Stock and all rights
conferred by the Company’s governing documents and by any applicable agreement.
 
3.3. Liabilities and Obligations. Except as set forth in Item 3.3 of the
Disclosure Schedule attached hereto, the Company has no debt, obligation or
liability, absolute, fixed, contingent or otherwise, of any nature whatsoever,
whether due or to become due, including any unasserted claim, whether incurred
directly or by any predecessor thereto, and whether arising out of any act,
omission, transaction, circumstance, sale of goods or services, state of facts
or other condition.
 
3.4. Certificate of Incorporation and ByLaws. The Company has heretofore made
available to the Purchaser a complete and correct copy of the Certificate of
Incorporation and the Bylaws of the Company Such Certificate of Incorporation
and Bylaws are in full force and effect.
 
3.5. Financial Statements. The Company has delivered to the Purchaser prior to
Closing (a) the audited balance sheet and supporting documents of the Company
dated as of December 31, 2005 and (b) the unaudited balance sheet and supporting
documents of the Company dated as of June 30, 2006 (together, the “Company
Financial Statements”). To the Selling Shareholder’s knowledge, all of the
Company Financial Statements are accurate and complete in all material respects,
and the dollar amount of each line item in the Company Financial Statements is
accurate in all material respects.
 
4

--------------------------------------------------------------------------------


3.6. Absence of Changes. Since June 30, 2006: (a) there has not been any
material adverse change in the Company’s business, condition, Assets,
Liabilities, operations, financial performance, net income or prospects (or in
any aspect or portion thereof), and no event has occurred that might have a
material adverse effect on the Company’s business, condition, Assets,
Liabilities, operations, financial performance, net income or prospects (or in
any aspect or portion thereof, (b) the Company has not changed any of its
methods of accounting or accounting practices in any respect and (c) the Company
has not entered into any transaction or taken any other action outside of the
ordinary course of business of the Company.
 
3.7. Title to Assets. The Company owns, leases or has the right to use all the
properties and assets used in the conduct of its business or otherwise owned,
leased, or used by the Company and, with respect to contract rights, is a party
to and enjoys the right to the benefits of all contracts, agreements and other
arrangements used or intended to be used by the Company or in or relating to the
conduct of its business (all such properties, assets and contract rights being
the “Assets”). The Company has good and marketable title to, or, in the case of
any leased or subleased Assets, valid and subsisting leasehold interests in, all
the Assets, free and clear of all Encumbrances.
 
3.8. Absence of Litigation. There is no legal or administrative action or
proceeding pending or, to the knowledge of the Selling Shareholder or the
Company after reasonable investigation, threatened against the Company or any
property or Asset of the Company.
 
3.9. Permits and Licenses; Compliance. To the best knowledge of the Selling
Shareholder and the Company, the Company is in possession of all permits and
licenses necessary for the conduct of its business and, as of the date hereof,
no suspension or cancellation of any such permits or licenses is pending or, to
the knowledge of the Selling Shareholder and the Company after reasonable
investigation, threatened.
 
3.10. Authority Relative to This Agreement. The Selling Shareholder and the
Company have all necessary power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated by this Agreement. The Selling Shareholder and the
Company have full right and capacity to enter into this Agreement and to carry
out his/its obligations hereunder. The execution and delivery of this Agreement
by the Selling Shareholder and the Company, the performance by the Selling
Shareholder and the Company of their obligations hereunder and the consummation
by the Company of the transactions contemplated by this Agreement have been duly
authorized by all necessary action on the part of the Selling Shareholder and
the Company as are necessary to authorize this Agreement or to consummate the
transactions contemplated by this Agreement. This Agreement has been duly and
validly executed and delivered by the Selling Shareholder and the Company and
constitutes the legal, valid and binding obligations of the Selling Shareholder
and the Company, enforceable against the Selling Shareholder and the Company in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization or other similar laws of general
application affecting the enforcement of creditors’ rights generally.
 
5

--------------------------------------------------------------------------------


3.11. Execution; No Inconsistent Agreements; Etc. Except as set forth in Item
3.11 of the Disclosure Schedule attached hereto, the execution and delivery of
this Agreement by the Selling Shareholder and the Company does not, and the
consummation of the transactions contemplated hereby will not, constitute a
breach or violation of the Certificate of Incorporation or Bylaws of the
Company, or a default under any of the terms, conditions or provisions of (or an
act or omission that would give rise to any right of termination, cancellation
or acceleration under) any material note, bond, mortgage, lease, indenture,
agreement or obligation to which the Company is a party, pursuant to which the
Company otherwise receives benefits, or to which any of the properties of the
Company is subject.
 
3.12. Corporate Records. The statutory records, including the stock register and
minute books of the Company, fully reflect all issuances, transfers and
redemptions of its capital stock, correctly show and will correctly show the
total number of shares of its capital stock issued and outstanding on the date
hereof and on the Closing Date, the charter or other organizational documents
and all amendments thereto, and its Bylaws as amended and currently in force.
 
3.13. Compliance With Law. The business and activities of the Company have at
all times been conducted in accordance with its Certificate of Incorporation and
Bylaws and, to the best knowledge of the Selling Shareholder and the Company,
any applicable law, regulation, ordinance, order, license, permit, rule,
injunction or other restriction or ruling of any court or administrative or
governmental agency, ministry or body.
 
3.14. Contingencies. There are no actions, suits, claims or proceedings pending,
or, to the knowledge of the Selling Shareholder and the Company after reasonable
investigation, threatened against, by or affecting the Company in any court or
before any arbitrator or governmental agency. To the knowledge of the Selling
Shareholder and the Company after reasonable investigation, there is no valid
basis upon which any such action, suit, claim, or proceeding may be commenced or
asserted against the Company. There are no unsatisfied judgments against the
Company and no consent decrees or similar agreements to which the Company is
subject.
 
3.15. Taxes. The Company has (a) filed all Tax (as defined herein) returns
required to be filed by it prior to the date of this Agreement, (b) paid or
accrued all Taxes shown to be due on such returns and paid all applicable ad
valorem and value added Taxes as are due, and (c) paid or accrued all Taxes for
which a notice of assessment or collection has been received. The Company has
not received from any governmental authority any written notice of proposed
adjustment, deficiency or underpayment of any Taxes, which notice has not been
satisfied by payment or been withdrawn, and there are no material claims that
have been asserted or threatened relating to such Taxes against the Company. The
Company has withheld or collected and paid over to the appropriate governmental
authorities (or is properly holding for such payment) all Taxes required by law
to be withheld or collected, except for amounts which would not, individually or
in the aggregate, have a material adverse effect on the Company. For purposes of
this Agreement, “Tax” or “Taxes” means any and all taxes, fees, levies, duties,
tariffs, imposts and other charges of any kind (together with any and all
interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any government or taxing authority, including,
without limitation: taxes or other charges on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation, or net worth; taxes or other charges in the nature or
excise, withholding, ad valorem, stamp, transfer, value added or gains taxes,
license, registration and documentation fees, and custom duties, tariffs and
similar charges.
 
6

--------------------------------------------------------------------------------


3.16. Full Disclosure. No representation or warranty of the Selling Shareholder
or the Company contained in this Agreement, and none of the statements or
information concerning the Company contained in this Agreement and the Exhibits
and Schedules hereto, contains or will contain any untrue statement of a
material fact nor will such representations, warranties, covenants or statements
taken as a whole omit a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
4.
REPRESENTATIONS AND WARRANTIES OF PURCHASER.

 
To induce the Selling Shareholder and the Company to enter into this Agreement
and to consummate the transactions contemplated hereby, the Purchaser represents
and warrants to and covenants with the Selling Shareholder and the Company as
follows:
 
4.1. Organization. The Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Purchaser is entitled to own or lease its properties and to carry on its
business as and in the places where such business is now conducted, and the
Purchaser is duly licensed and qualified in all jurisdictions where the
character of the property owned by it or the nature of the business transacted
by it makes such license or qualification necessary, except where such failure
would not result in a material adverse effect on the Purchaser.
 
4.2. Execution; No Inconsistent Agreements; Etc.
 
4.2.1. The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been prior to the Closing Date duly and
validly authorized and approved by the Purchaser and this Agreement is a valid
and binding agreement of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy or similar laws affecting the enforcement of creditors' rights
generally, and the availability of equitable remedies.
 
4.2.2. The execution and delivery of this Agreement by the Purchaser does not,
and the consummation of the transactions contemplated hereby will not,
constitute a breach or violation of the Certificate of Incorporation (as
amended) or Bylaws of the Purchaser, or a default under any of the terms,
conditions or provisions of (or an act or omission that would give rise to any
right of termination, cancellation or acceleration under) any material note,
bond, mortgage, lease, indenture, agreement or obligation to which Purchaser is
a party, pursuant to which it otherwise receives benefits, or by which any of
its properties may be bound.
 
7

--------------------------------------------------------------------------------


4.3. Full Disclosure. No representation or warranty of the Purchaser contained
in this Agreement, and none of the statements or information concerning the
Purchaser contained in this Agreement and the Schedules, contains or will
contain any untrue statement of a material fact nor will such representations,
warranties, covenants or statements taken as a whole omit a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
5.
CONDITIONS TO CLOSING.

 
5.1. Conditions to Obligations of the Selling Shareholder and the Company. The
obligation of the Selling Shareholder and the Company to consummate the
transactions contemplated by this Agreement are subject to the satisfaction, on
or before the Closing Date, of each of the following conditions, any or all of
which may be waived in whole or in part by the joint agreement of the Selling
Shareholder and the Company:
 
5.1.1. No action or proceeding shall have been brought or threatened before any
court or administrative agency to prevent the consummation or to seek damages in
a material amount by reason of the transactions contemplated hereby, and no
governmental authority shall have asserted that the within transactions shall
constitute a violation of law or give rise to material liability on the part of
the Purchaser; and
 
5.1.2. The representations and warranties contained in Section 4 of this
Agreement and in any certificate, instrument, schedule, agreement or other
writing delivered by or on behalf of Purchaser in connection with the
transactions contemplated by this Agreement shall be true and correct in all
material respects (except for representations and warranties which are by their
terms qualified by materiality, which shall be true, correct and complete in all
respects) when made and shall be deemed to be made again at and as of the
Closing Date and shall be true at and as of such time in all material respects
(except for representations and warranties which are by their terms qualified by
materiality, which shall be true, correct and complete in all respects); and
 
5.1.3. Purchaser shall have performed and complied with all material agreements
and conditions required by this Agreement to be performed or complied with by
Purchaser prior to or on the Closing Date; and
 
5.1.4. The Purchaser shall have executed this Agreement and delivered the same
to the Selling Shareholder and the Company.
 
5.2. Conditions to Obligations of the Purchaser. The obligation of the Purchaser
to consummate the transactions contemplated by this Agreement are subject to the
satisfaction, on or before the Closing Date, of each of the following
conditions, any or all of which may be waived in whole or in part by the
Purchaser:
 
5.2.1. No action or proceeding shall have been brought or threatened before any
court or administrative agency to prevent the consummation or to seek damages in
a material amount by reason of the transactions contemplated hereby, and no
governmental authority shall have asserted that the within transactions shall
constitute a violation of law or give rise to material liability on the part of
the Selling Shareholder or the Company; and
 
8

--------------------------------------------------------------------------------


5.2.2. The representations and warranties contained in Section 3 of this
Agreement and in any certificate, instrument, schedule, agreement or other
writing delivered by or on behalf of the Selling Shareholder and the Company in
connection with the transactions contemplated by this Agreement shall be true
and correct in all material respects (except for representations and warranties
which are by their terms qualified by materiality, which shall be true, correct
and complete in all respects) when made and shall be deemed to be made again at
and as of the Closing Date and shall be true at and as of such time in all
material respects (except for representations and warranties which are by their
terms qualified by materiality, which shall be true, correct and complete in all
respects); and
 
5.2.3. The Selling Shareholder and the Company shall have performed and complied
with all material agreements and conditions required by this Agreement to be
performed or complied with by the Selling Shareholder and the Company prior to
or on the Closing Date; and
 
5.2.4. The Selling Shareholder and the Company shall have executed this
Agreement and delivered the same to Purchaser; and
 
5.2.5. The Company shall have provided to the Purchaser a certificate of good
standing from the secretary of state from the state in which the Company is
incorporated.
 
6.
INDEMNIFICATION.

 
6.1. Indemnification by the Selling Shareholder and the Company. Subject to
Section 6.5, the Selling Shareholder and the Company (hereinafter collectively
called the “Indemnitor”) shall jointly and severally defend, indemnify and hold
harmless the Purchaser, its direct and indirect parent corporations,
subsidiaries (including the Company after Closing) and affiliates, their
officers, directors, employees and agents (hereinafter collectively called
“Indemnitees”) against and in respect of any and all loss, damage, liability,
fine, penalty, cost and expense, including reasonable attorneys' fees and
amounts paid in settlement (collectively, “Indemnified Losses”), suffered or
incurred by any Indemnitee by reason of, or arising out of:
 
(a) any misrepresentation, breach of warranty or breach or non-fulfillment of
any agreement of the Selling Shareholder and the Company contained in this
Agreement or in any certificate, schedule, instrument or document delivered to
the Purchaser by or on behalf of the Selling Shareholder and the Company
pursuant to the provisions of this Agreement (without regard to materiality
thresholds contained therein); and
 
(b) any liabilities of the Company of any nature whatsoever (including tax
liability, penalties and interest), whether accrued, absolute, contingent or
otherwise, except for the Liabilities defined in Section 1.1 herein above.
 
9

--------------------------------------------------------------------------------


6.2. Indemnification by Purchaser. Subject to Section 6.5, Purchaser
(hereinafter called the “Indemnitor”) shall defend, indemnify and hold harmless
the Selling Shareholder and the Company (hereinafter called
“Indemnitee”) against and in respect of any and all loss, damage, liability,
cost and expense, including reasonable attorneys' fees and amounts paid in
settlement (collectively, “Indemnified Losses”), suffered or incurred by the
Indemnitee by reason of or arising out of any misrepresentation, breach of
warranty or breach or non-fulfillment of any material agreement of the Purchaser
contained in this Agreement or in any other certificate, schedule, instrument or
document delivered to the Selling Shareholder by or on behalf of the Purchaser
pursuant to the provisions of this Agreement.
 
6.3. Defense of Claims.
 
6.3.1. Should any claim or action by a third party arise after the Closing Date
for which an Indemnitor is liable under the terms of this Agreement, the
Indemnitee shall notify the Indemnitor within ten (10) days after such claim or
action arises and is known to Indemnitee, and shall give the Indemnitor a
reasonable opportunity to participate in any proceedings and to settle or defend
any such claim or action. The expenses of all proceedings, contests or lawsuits
with respect to such claims or actions shall be borne by the Indemnitor. If the
Indemnitor wishes to assume the defense of such claim or action, the Indemnitor
shall give written notice to the Indemnitees within ten (10) days after notice
from the Indemnitees of such claim or action, and the Indemnitor shall
thereafter assume the defense of any such claim or liability, through counsel
reasonably satisfactory to the Indemnitees, provided that Indemnitees may
participate in such defense at their own expense, and the Indemnitor shall, in
any event, have the right to control the defense of the claim or action.
 
6.3.2. If the Indemnitor shall not assume the defense of, or if after so
assuming it shall fail to defend, any such claim or action, the Indemnitees may
defend against any such claim or action in such manner as they may deem
appropriate and the Indemnitees may settle such claim or litigation on such
terms as they may deem appropriate but subject to the Indemnitor's approval,
such approval not to be unreasonably withheld; provided, however, that any such
settlement shall be deemed approved by the Indemnitor if the Indemnitor fails to
object thereto, by written notice to the Indemnitees, within fifteen (15) days
after the Indemnitor's receipt of a written summary of such settlement. The
Indemnitor shall promptly reimburse the Indemnitees for the amount of all
expenses, legal and otherwise, incurred by the Indemnitees in connection with
the defense and settlement of such claim or action.
 
6.3.3. If a non-appealable judgment is rendered against any of the Indemnitees
in any action covered by the indemnification hereunder, or any lien attaches to
any of the assets of any of the Indemnitees, the Indemnitor shall immediately
upon such entry or attachment pay such judgment in full or discharge such lien
unless, at the expense and direction of the Indemnitor, an appeal is taken under
which the execution of the judgment or satisfaction of the lien is stayed. If
and when a final judgment is rendered in any such action, the Indemnitor shall
forthwith pay such judgment or discharge such lien before any of the Indemnitees
is compelled to do so.
 
10

--------------------------------------------------------------------------------


6.4. Waiver. The failure of any Indemnitee to give any notice or to take any
action hereunder shall not be deemed a waiver of any of the rights of such
Indemnitee hereunder, except to the extent that Indemnitor is actually
prejudiced by such failure.
 
6.5. Limitations on Indemnification. Notwithstanding anything to the contrary
contained in this Agreement:
 
6.5.1. Time Limitation. No party shall be responsible hereunder for any
Indemnified Loss unless the Indemnitee shall have provided such party with
written notice containing a reasonable description of the claim, action or
circumstances giving rise to such Indemnified Loss within one (1) year after the
Closing Date (the “Indemnity Notice Period”); provided, however, that:
 
(a) there shall be no limit on the Indemnity Notice Period for indemnity claims
against any party based on fraud, intentional breach or misrepresentation.
 
6.5.2. Indemnification Basket. No party shall have any liability hereunder for
Indemnified Losses after Closing, with respect to a breach of the
representations and warranties contained herein, until the aggregate of all
Indemnified Losses for which the Selling Shareholder and the Company as a group
or the Purchaser, as applicable, are responsible under this Agreement exceeds
Ten Thousand Dollars ($10,000)(the “Basket”); provided that once this Basket
amount is exceeded for the Selling Shareholder and the Company as a group or the
Purchaser, as applicable, the responsible party or parties shall be responsible
for all Indemnified Losses, from the first dollar as if such Basket never
existed; and further provided that this the  6.5.2 shall not limit in any
respect indemnity claims: (i) based upon fraud, intentional breach or
misrepresentation; (ii) arising from a breach by the Indemnitor of any covenant
contained in Sections 2.2 and 2.3 hereof; or (iii) arising from a breach by
Selling Shareholder of any representation or warranty contained in Section 3.2
hereto.
 
7.
MISCELLANEOUS.

 
7.1. Notices.
 
7.1.1. All notices, requests, demands, or other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given upon delivery if delivered in person or if sent by Federal Express (or
similar recognized overnight courier service) to the parties at the following
addresses:
 

 
If to the Selling Shareholder:
Timothy J. Connolly
8602 Pasture View Lane
Houston, Texas 77024
           
If to the Company:
Kipling Holdings, Inc.
109 North Post Oak Lane, Suite 422
Houston, Texas 77024
Attention: Timothy J. Connolly
           

 
11

--------------------------------------------------------------------------------



       
If to Purchaser:
Emerge Capital Corp.
109 North Post Oak Lane, Suite 422
Houston, Texas 77024
Attention: Timothy J. Connolly
                   
With a copy to:
Kirkpatrick & Lockhart Nicholson Graham LLP
201 South Biscayne Boulevard
Suite 2000, Miami Center
Miami, Florida 33131
Attention: Clayton E. Parker, Esq.
                     

7.1.2. Notices may also be given in any other manner permitted by law, effective
upon actual receipt. Any party may change the address to which notices,
requests, demands or other communications to such party shall be delivered or
mailed by giving notice thereof to the other parties hereto in the manner
provided herein.
 
7.2. Survival. The representations, warranties, agreements and indemnifications
of the parties contained in this Agreement or in any writing delivered pursuant
to the provisions of this Agreement shall survive any investigation heretofore
or hereafter made by the parties and the consummation of the transactions
contemplated herein and shall continue in full force and effect and survive
after the Closing, subject to the limitations of Section 6.5.
 
7.3. Counterparts; Interpretation. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, and all of which
shall constitute one instrument. This Agreement supersedes all prior discussions
and agreements between the parties with respect to the subject matter hereof,
and this Agreement contains the sole and entire agreement among the parties with
respect to the matters covered hereby. All Schedules and Exhibits hereto shall
be deemed a part of this Agreement. This Agreement shall not be altered or
amended except by a written instrument signed by or on behalf of all of the
parties hereto. No ambiguity in any provision hereof shall be construed against
a party by reason of the fact it was drafted by such party or its counsel. For
purposes of this Agreement “herein”, “hereby”, “hereof”, “hereunder”,
“herewith”, “hereafter” and “hereinafter” and similar words refer to this
Agreement in its entirety, and not to any particular subsection or paragraph.
References to “including” means including without limiting the generality of any
description preceding such term. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the parties hereto any rights or remedies under or by reason of this Agreement.
 
7.4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. The parties hereto agree that
any claim, suit, action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby shall be submitted for
adjudication exclusively in any state or federal court sitting in Houston, Texas
and each party hereto expressly agrees to be bound by such selection of
jurisdiction and venue for purposes of such adjudication. Each party (a) waives
any objection which it may have that such court is not a convenient forum for
any such adjudication, (b) agrees and consents to the personal jurisdiction of
such court with respect to any claim or dispute arising out of or relating to
this Agreement or the transactions contemplated hereby and (c) agrees that
process issued out of such court or in accordance with the rules of practice of
such court shall be properly served if served personally or served by certified
mail or other form of substituted service, as provided under the rules of
practice of such court.
 
12

--------------------------------------------------------------------------------


7.5. Partial Invalidity and Severability. All rights and restrictions contained
herein may be exercised and shall be applicable and binding only to the extent
that they do not violate any applicable laws and are intended to be limited to
the extent necessary to render this Agreement legal, valid and enforceable. If
any terms of this Agreement not essential to the commercial purpose of this
Agreement shall be held to be illegal, invalid or unenforceable by a court of
competent jurisdiction, it is the intention of the parties that the remaining
terms hereof shall constitute their agreement with respect to the subject matter
hereof and all such remaining terms shall remain in full force and effect. To
the extent legally permissible, any illegal, invalid or unenforceable provision
of this Agreement shall be replaced by a valid provision which will implement
the commercial purpose of the illegal, invalid or unenforceable provision.
 
7.6. Waiver. Any term or condition of this Agreement may be waived at any time
by the party which is entitled to the benefit thereof, but only if such waiver
is evidenced by a writing signed by such party. No failure on the part of a
party hereto to exercise, and no delay in exercising, any right, power or remedy
created hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or remedy by any such party preclude any
other future exercise thereof or the exercise of any other right, power or
remedy. No waiver by any party hereto to any breach of or default in any term or
condition of this Agreement shall constitute a waiver of or assent to any
succeeding breach of or default in the same or any other term or condition
hereof.
 
7.7. Headings. The headings as to contents of particular paragraphs of this
Agreement are inserted for convenience only and shall not be construed as a part
of this Agreement or as a limitation on the scope of any terms or provisions of
this Agreement.
 
7.8. Expenses. Except as otherwise expressly provided herein, all legal and
other costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by each party as each party
incurs such expenses.
 
7.9. Finder's Fees. Purchaser represents to the Selling Shareholder and the
Company that no broker, agent, finder or other party has been retained by it in
connection with the transactions contemplated hereby and that no other fee or
commission has been agreed by the Purchaser to be paid for or on account of the
transactions contemplated hereby. The Selling Shareholder and the Company
represent to the Purchaser that no broker, agent, finder or other party has been
retained by the Selling Shareholder or the Company in connection with the
transactions contemplated hereby and that no other fee or commission has been
agreed by the Selling Shareholder or the Company to be paid for or on account of
the transactions contemplated hereby.
 
7.10. Gender. Where the context requires, the use of the singular form herein
shall include the plural, the use of the plural shall include the singular, and
the use of any gender shall include any and all genders.
 
13

--------------------------------------------------------------------------------


7.11. Recitals. The Recitals to this Agreement, which the Parties acknowledge
are true and correct, are hereby incorporated herein by this reference.
 
7.12. Acceptance by Fax. This Agreement shall be accepted, effective and
binding, for all purposes, when the parties shall have signed and transmitted to
each other, by telecopier or otherwise, copies of the signature pages hereto.
 
7.13. Opportunity to Hire Counsel; Role of Kirkpatrick & Lockhart Nicholson
Graham LLP. The Selling Shareholder and the Company expressly acknowledge that
they have been advised and have been given an opportunity to hire counsel with
respect to this Agreement and the transactions contemplated hereby, including
but not limited to, tax counsel. The Selling Shareholder and the Company further
acknowledge that the law firm of Kirkpatrick & Lockhart Nicholson Graham LLP did
not provide them with any legal advice, including but not limited to, any tax
advice with respect to the transactions contemplated by this Agreement. The
Selling Shareholder and the Company further acknowledge that the law firm of
Kirkpatrick & Lockhart Nicholson Graham LLP has solely represented the Purchaser
in connection with this Agreement and the transactions contemplated hereby and
no other person.
 
7.14. Time is of the Essence. It is understood and agreed among the parties
hereto that time is of the essence in this Agreement and this applies to all
terms and conditions contained herein.
 
7.15. Attorneys’ Fees. In the event of any litigation or other proceeding
arising out of or in connection with this Agreement, the prevailing party or
parties shall be entitled to recover its or their reasonable attorneys’ fees and
court costs from the other party or parties.
 
7.16. NO JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT AND ANY DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES' ACCEPTANCE OF THIS AGREEMENT.

 
[Remainder of Page Intentionally Left Blank]
14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement or
have caused this Stock Purchase Agreement to be duly executed by their duly
authorized officers as of the date first above written.
 

 
Purchaser:
     
Emerge Capital Corp.
     
By: /s/ Pete Shukis   
 
Name: Pete Shukis
 
Title: Controller 
         
Company:
     
Kipling Holdings, Inc.
     
By: /s/ Timothy J. Connolly  
 
Name: Timothy J. Connolly
 
Title: Chief Executive Officer
         
Selling Shareholder:
     
Timothy J. Connolly, an Individual
     
By: /s/ Timothy J. Connolly 
 
Name: Timothy J. Connolly
   



15

--------------------------------------------------------------------------------



DISCLOSURE SCHEDULE


Item 3.2


On December 2, 2005 the Company entered into that certain Securities Purchase
Agreement (“SPA”) with Highgate House Funds, Ltd. (“Highgate” and together with
the Company, the “Parties”) pursuant to which the Company issued and sold to
Highgate Six Million Two Hundred Twenty-Five Thousand Dollars ($6,225,000) of
secured convertible debentures (the “Debentures”), due December 1, 2010. In
connection with the SPA and of even date therewith, the Parties entered into (a)
that certain Escrow Shares Escrow Agreement (“ESEA”) pursuant to which the
Company issued and delivered 500,000 shares of Common Stock which the Escrow
Agent (as defined therein) shall distribute to Highgate in the event Highgate
exercises its right to conversion under the Debentures; (b) that certain
investor registration rights agreement (the “IRRA”) pursuant to which the
Company agreed to provide to Highgate certain registration rights under the
Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder and other applicable state securities laws, (c) that certain Security
Agreement (“SA”), pursuant to which the Company pledged certain Pledged Property
(as such term is defined therein) to secure its Obligations (as such term is
defined therein) under the Debentures, the SPA, those certain Irrevocable
Transfer Agent Instructions (“ITAI”) and any other amounts owed to Highgate by
the Company and (d) that certain warrant (“Warrant”), which entitles Highgate to
purchase 3,735,000 shares of Common Stock at any time at an exercise price of
$0.01 (subject to certain adjustments set forth therein) through December 1,
2010 and (e) that certain option (“Option” and together with the SPA, the
Debentures, the ESEA, the IRRA, the SA, the ITAI and the Warrant, the
“Transaction Documents”) pursuant to which Highgate may purchase 33,334 Units
(each Unit consisting of ten (10) shares of Common Stock and one (1) share of
Preferred Stock) at any time at an exercise price of $1.10 per Unit through
December 1, 2010.


Item 3.3


On December 2, 2005 the Company entered into that certain Securities Purchase
Agreement with Highgate House Funds, Ltd. (“Highgate”) pursuant to which the
Company issued and sold to Highgate the principal amount of Six Million Two
Hundred Twenty-Five Thousand Dollars ($6,225,000) of secured convertible
debentures (the “Debentures”). As of September 30, 2006, the principal amount of
the Debentures, plus accrued interest, remains outstanding as is most recently
reflected in the line item entitled “Total Long Term Liabilities” on the
Company’s unaudited Balance Sheet dated as of June 30, 2006 and attached hereto
as Exhibit B.


Item 3.11


The parties acknowledge that, in accordance with the Transaction Documents set
forth in Item 3.2 in this Disclosure Schedule, the consent of Highgate is
required in order to consummate this transaction, Therefore, the Company shall
obtain the written consent of Highgate, effective as of the date hereof.
16

--------------------------------------------------------------------------------



SCHEDULE A


Emerge Series D Preferred Denominations


Name of Series D Preferred Stockholder: Number of Shares:
 


Name of Series D Preferred Stockholder:
 
Number of Shares:
     
Timothy J. Connolly
 
The number of Series D Preferred shall be determined at such time the
   
Purchaser files that certain Certificate of Designation in accordance with
Section 1.4.3 herein.
   
 
     
Jan Carson Connolly
 
The number of Series D Preferred shall be determined at such time the Purchaser
files that certain Certificate of Designation in accordance with Section 1.4.3
herein.

 
17

--------------------------------------------------------------------------------




EXHIBIT A


[FORM OF CERTIFICIATE OF DESIGNATION OF
THE SERIES D PREFERRED STOCK OF THE PURCHASER]
A - 1

--------------------------------------------------------------------------------




EXHIBIT B
 
[logo.jpg]
 
B - 1

--------------------------------------------------------------------------------


[logo1.jpg]
 
 
B - 2

--------------------------------------------------------------------------------

